Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2016/0293853) in view of Cho et al. (US 2015/0102301).
Claim 1: Zeng et al. teaches organic electroluminescent materials and devices prepared therefrom.  The exemplified devices are comprised of an emission layer comprising a first host, a second host, and a dopant material.  Device 3 of Zeng et al. teaches an emission layer comprising compound B12 as a first host material and compound EH-1 as a second host material.  To prepare the emission layer comprising both host materials, it necessarily follows the first host and second host material would be present in a composition for forming the emission layer.  Compound B12 can be expressed as the combination of chemical formula 2 and chemical 10-R15 equal to hydrogen, variable Ar1 is a dibenzofuranyl group, and variable Ar2 is a biphenylyl group, which is a C12 aryl group.  Regarding the dibenzofuranyl group, Applicants specification refers to the term “aryl group” as being a group including (comprising) at least one hydrocarbon aromatic moiety (paragraph 0035).  However, the examples of what constituted an aryl group in paragraphs 0036-0039 are recited with “may include” and are not required.  Additionally, a dibenzofuranyl group is a group which includes at least one hydrocarbon aromatic moiety (one of the fused benzene rings), which falls within the definition of paragraph 0035 of Applicants specification.  Additionally, there are many examples in the prior art in which the term “aryl” includes heteroaryl groups.1  Should Applicants further limit the term “C6-C30 aryl group” in a manner to exclude any heteroatoms, compound B12 would no longer qualify as a compound which satisfies the limitations of chemical formulae 2 and 3A.
While the exemplified second host material in device 3 of Zeng et al. does not satisfy chemical formula 1 of claim 1, it would have been obvious to one having ordinary skill in the art to have prepared a device which includes a compound which does satisfy chemical formula 1 of claim 1 given the teachings of Cho et al.  Zeng et al. and Cho et al. are combinable because they are from the same field of endeavor, namely, organic electroluminescent devices.  Cho et al. teaches organic electroluminescent devices comprising an emission layer which consists of a mixed host system and a phosphorescent dopant.  The mixed host system consists of a first dopant of chemical formula 1 and a second dopant of chemical formula 2.  The first dopant as taught by Cho et al. satisfies chemical formula 1 of claim 1 as taught in paragraph 0006 and the working examples therein.  Cho et al. teaches that compounds which adhere to chemical formula 1 have the beneficial properties of having an electron accepting moiety (nitrogen-containing ring) and a hole accepting moiety (triphenylene) which balances the flow of holes and electrons, which improves the efficiency of the organic optoelectric device (paragraphs 0067-0068).  One having ordinary skill in the art would understand that such a host material should be able to function in the same manner in the devices taught by Zeng et al.  Specifically, one of ordinary skill in the art would have found it obvious to have replaced the second host material EH-1 of Zeng et al. as employed in the device examples with one of the host materials satisfying chemical formula 1 of claim 1 for the reasons taught by Cho et al.  Additionally, Zeng et al. 
Claims 2-4: As described in claim 1 above, it would have been obvious to have employed a host material which satisfies chemical formula 1 of claim 1.  Compound A-33 is an exemplified host material taught by Cho et al. and is also a suitable second host material as taught by Zeng et al.  Compound A-33 of Cho et al. satisfies chemical formula 1A of claim 1 with variables R1 through R9 being hydrogen, variables Z1-Z3 being N, linker L being a biphenylene moiety (C12 arylene group).  The biphenylene linker of compound A-33 also satisfies the fourth linker shown in claim 3 and also satisfies chemical formula 1A-5 with variables R1 through R9 being hydrogen, variables Rc and Rd being hydrogen, and variables Z1-Z3 being N.
Claim 5: Compound B-12 of Zeng et al. satisfies chemical formula 2E of claim 5 with R10-R15, Ar1, and Ar2 being defined in claim 1 above.
Claims 10-12: Zeng et al. in view of Cho et al. renders obvious the preparation of an organic electroluminescent device which comprises a first host satisfying chemical formula 1, a second host satisfying chemical formulae 2 and 3A.  The organic electroluminescent devices taught by Zeng et al. satisfy all of the device limitations of claims 10-12 as taught in the examples of Zeng et al.

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The indolocarbazole-based materials taught by Zeng et al. are required to have a dibenzofuran moiety included.  Such a moiety is mutually exclusive from the limitations regarding variables Ar1 and Ar2 of claims 6-9.  

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
    

    
        1 See, for example, Li (US 2017/0267923), which teaches that the term “aryl” also includes “heteroaryl”.